          Case 1:20-cr-00097-NONE-SKO Document 11 Filed 09/17/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00097 NONE-SKO
12                                 Plaintiff,
                                                          STIPULATION CONTINUING STATUS
13                          v.                            CONFERENCE AND REGARDING
                                                          EXCLUDABLE TIME PERIODS UNDER SPEEDY
14   JAMAR JOHNSON,                                       TRIAL ACT; FINDINGS AND ORDER
15                                Defendants.             DATE: September 21, 2020
                                                          TIME: 1:00 p.m.
16                                                        COURT: Hon. Sheila K. Oberto
17
            This case is set for a status conference on September 21, 2020. The parties stipulate and request
18
     a continuance of the status conference to January 19, 2021 at 1:00 p.m. Defense counsel needs
19
     additional time to confer with her client due in part to obstacles in communication due to COVID-19
20
     restrictions and in part because her client was moved to FCI Mendota to serve his sentence on his
21
     supervised release violation. Additionally, on April 17, 2020, this Court issued General Order 617,
22
     which suspends all jury trials in the Eastern District of California scheduled to commence before June
23
     15, 2020, and allows district judges to continue all criminal matters to a date after June 1. On May 13,
24
     2020, this Court issued General Order 618, which suspends all jury trials in the Eastern District of
25
     California until further notice, and allows district judges to continue all criminal matters. This and
26
     previous General Orders were entered to address public health concerns related to COVID-19.
27
            Although the General Orders address the district-wide health concern, the Supreme Court has
28
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00097-NONE-SKO Document 11 Filed 09/17/20 Page 2 of 4


 1 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 2 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 4 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 6 or in writing”).

 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 9 justice continuances are excludable only if “the judge granted such continuance on the basis of his

10 findings that the ends of justice served by taking such action outweigh the best interest of the public and

11 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

12 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

13 the ends of justice served by the granting of such continuance outweigh the best interests of the public

14 and the defendant in a speedy trial.” Id.

15           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

16 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

17 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

18 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

19 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

20 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

21 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

22 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

23 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

24           In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00097-NONE-SKO Document 11 Filed 09/17/20 Page 3 of 4


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for a status conference on September 21, 2020.

 7          2.     By this stipulation, defendant now moves to continue the status conference to January 19,

 8 2021 at 1:00 p.m., and to exclude time between September 21, 2020, and January 19, 2021, under Local

 9 Code T4.

10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)      The government has represented that the discovery associated with this case

12          includes investigative reports, video and photographs. All of this discovery has been either

13          produced directly to counsel and/or made available for inspection and copying. Additionally, the

14          parties will be engaging in plea negotiations.

15                 b)      Counsel for defendant desires additional time to review discovery, conduct

16          investigation, consult with her client, and finalize plea negotiations.

17                 c)      Counsel for defendant believes that failure to grant the above-requested

18          continuance would deny him/her the reasonable time necessary for effective preparation, taking

19          into account the exercise of due diligence.

20                 d)      The government does not object to the continuance.

21                 e)      Based on the above-stated findings, the ends of justice served by continuing the

22          case as requested outweigh the interest of the public and the defendant in a trial within the

23          original date prescribed by the Speedy Trial Act.

24                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25          et seq., within which trial must commence, the time period of September 21, 2020 to January 19,

26          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

27          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

28          of the Court’s finding that the ends of justice served by taking such action outweigh the best

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00097-NONE-SKO Document 11 Filed 09/17/20 Page 4 of 4


 1          interest of the public and the defendant in a speedy trial.

 2          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: September 17, 2020                                MCGREGOR W. SCOTT
 8                                                            United States Attorney
 9
                                                              /s/ KIMBERLY A. SANCHEZ
10                                                            KIMBERLY A. SANCHEZ
                                                              Assistant United States Attorney
11

12
     Dated: September 17, 2020                                /s/ Galatea DeLapp
13                                                            Galatea DeLapp
14                                                            Counsel for Defendant
                                                              JAMAR JOHNSON
15

16

17
                                            FINDINGS AND ORDER
18

19

20
     IT IS SO ORDERED.
21

22 Dated:        September 17, 2020                                /s/   Sheila K. Oberto            .
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
